Case 07-79129-pwb          Doc 1710      Filed 01/03/19 Entered 01/03/19 15:08:05                 Desc Main
                                        Document     Page 1 of 1

                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                                              ori - 19 12.9
IN RE:                                                   CASE NUMBER: .007.440*-bem
   Pike Nursery Holding LLC

                                                          CHAPTER 7

                               DEBTOR(s)


                         ORDER FOR PAYMENT OF UNCLAIMED FUNDS


        On September 19, 2018, Trustee filed a Notice and Payment into the Court for Unclaimed Funds

and issued a check to the Clerk, U. S. Bankruptcy Court, for deposit into the Registry of the Court in the

amount of $1,903.12 on behalf of creditor, Goldleaf Farms I, LLC (the "Unclaimed Funds").

        On October 15, 2018, Goldleaf Farms I, LLC ("Claimant") filed a Petition for

Payment of Unclaimed Funds to collect them. The petition and the documents attached thereto establish

that Claimant is entitled to the Unclaimed Funds. Accordingly, it is hereby

       ORDERED that the Clerk, U.S. Bankruptcy Court, shall issue a check in the amount of $1,903.12

payable to Goldleaf Fanns I, LLC and shall send said check to payee at the following address:

                                        1845 Lower Creighton Rd
                                         Ball Ground, GA 30107


 IT IS SO ORDERED, this the             day of



                                                                ra  is-   ro
                                                           UNITED STATES BANKRUPTCY JUDGE
